Title: Enclosure: William Heth to Alexander Campbell, 14 September 1792
From: Heth, William
To: Campbell, Alexander



Collectors OfficeBermuda Hundred [Virginia] Sept 14th 1792
Sir

Samuel Horton entered the Ship Abigail an American Bottom, yesterday as Master or Commander, with a very large Cargo from London, without reporting at Hampton or Norfolk agreeably to the fou[r]th Section of the Collection Law, tho he delivered his Letters to a very great number at the Post Office in the latter Port. The Manifest which he delivered, such as it is—was made at Sea. Besides being defective in point of form as required by the 9th 11th 12th & 16th Sections of the Collection Law, he has not inserted the Name of a single Consignee in the whole Manifest, so he will have now to make out another report or Manifest before I can possibly enter the Cargo in my Books. He is now in Port.
I am Sir &c.

Will Heth
ToAlex Campbell esqAttorney GeneralRichmond

